DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/919,454 filed on 7/2/2020 is presented for examination by the Examiner. Claims 1-36 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priorities based on “Cross-Reference and Priority Claim to Related Applications” as described in page 1 of the Applicant’s instant specification.

Drawings
The drawings are objected to because some Figures (i.e., Figures 3A, 3C, 3D, 6, 8A, 8B, 10, 12, 15B, and 16B) are illegible. Correction is respectfully required.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statements dated 6/8/2021 (2 IDSs) and 10/14/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claims 1 and 23 which are method claims, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 23 lines 5-8, and Figure 5 in the Applicant’s instant disclosure. Therefore, the methods of claims 1-22 and 23-36 are statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 of the U.S. Patent number 10,747,823 B1, and claims 1-33 of U.S. Application number 16/919,427 contain every element of claims 1-36 of the instant application respectively and as such anticipate(s) claims 1-36 of the instant application.
	Initially, it should be noted that the instant application, the U.S. Patent number 10,747,823 B1, and the U.S. Application number 16/919,427 have the same inventive entities. The inventors and/or assignee for the U.S. Patent, U.S. Application and the instant application are Lawrence A. Birnbaum and Kristian J. Hammond as the inventors; and Narrative Science Inc. as the assignee.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

	As per claim 1, the claim recites the limitations “translating the received data into a data model for use by a narrative generation artificial intelligence platform to parameterize a narrative analytics model and a story outline; in response to the translating, the narrative generation artificial intelligence platform generating a narrative story based on the parameterized narrative analytics model and story outline; and repeating the method steps interactively to generate multiple narrative stories within an overall narrative structure as new data derived from natural language inputs are received” which contain subject matter which was not described in the specification. Clarification or correction is respectfully required.

	As per claim 24, the claim recites the limitation “repeating the method steps in an interactive mode to generate multiple narrative stories from different inputs of operating parameters via the natural language conversational interface” which contain subject matter which was not described in the specification. Clarification or correction is respectfully required. 

Claims 17, 20, 32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.

such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum et al. (U.S. No. 8,355,903 B1), and further in view of Herbst (U.S. No. 2009/0119584 A1).

	As per claim 1, Birnbaum et al. and Herbst disclose A method comprising:
	receiving data derived from a natural language input; as (Birnbaum et al., see e.g., Abstract: as discloses a system and method for automatically generating a narrative story receives data and information pertaining to a domain event. The received data and information and/or one or more derived features are then used to identify a plurality of angles for the narrative story).
	translating the received data into a data model for use by a narrative generation [artificial intelligence] platform to parameterize a narrative analytics model and a story outline; as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: Birnbaum et al. does not explicitly detail that said narrative generation platform is an artificial intelligence based platform. This is disclosed by Herbst as (see e.g., ¶¶ 0080 – 0090; and Fig. 5: as the inference rules 512 and the inference engine 510 may have components similar to expert systems, online chat-bots, dynamic content generators, and other computer applications that may use available facts or data to produce conclusions and may control the behavior of software. The preferred rule language combines features from widely available expert system shells, Artificial Intelligence languages, chat-bot scripting languages, production rule systems, rewrite grammars, decision support languages, business rule software and use of AIML or artificial intelligence markup language).
	in response to the translating, the narrative generation artificial intelligence platform generating a narrative story based on the parameterized narrative analytics model and story outline; and as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as further discloses the particular derived features 402 that are to be used to help identify aspects of a domain situation that may be desirable to include in a story narrative may be selected based upon various parameters such as one or more of the domain itself, a focus for the narrative story, a genre for the narrative story, a length for the story etc.).
	repeating the method steps interactively to generate multiple narrative stories within an overall narrative structure as new data derived from natural language inputs are received, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as discloses once the input data is ingested into the system, the system then functions to compute derived features for the input data).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 2, Birnbaum et al. as modified by Herbst discloses The method of claim 1 wherein the receiving step comprises receiving the data from a natural language conversational interface; as (Birnbaum et al., see e.g., Col. 4 lines 10-67; and Fig. 2: as discloses the processing device 20 is provided with one or more applications that function to ingest data and information 200. This data may be entered via a keyboard, microphone and maybe in the English language. The processing device 20 is provided with one or more applications that function to ingest data and information 200, derive from the data one or more features 202, propose angles for the narrative  and wherein the repeating step comprises repeating the method steps interactively to generate multiple narrative stories within the overall narrative structure as new data is received from the natural language conversational interface, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as discloses once the input data is ingested into the system, the system then functions to compute derived features for the input data).
	
	As per claim 3, Birnbaum et al. as modified by Herbst discloses The method of claim 2 wherein the narrative stories are derived from visualization parameter data, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as further discloses the particular derived features 402 that are to be used to help identify aspects of a domain situation that may be desirable to include in a story narrative may be selected based upon various parameters such as one or more of the domain itself, a focus for the narrative story, a genre for the narrative story, a length for the story etc.).
	
	As per claim 4, Birnbaum et al. as modified by Herbst discloses The method of claim 2 wherein the received data comprises a command derived from natural language input to the conversational interface, as (Birnbaum et al., see e.g., Col. 3 lines 24-34: as an end-user or operator, may enter commands e.g., to customize narrative stories to an intended audience, etc. and information e.g., to key in data and/or information to be used in generating narrative stories, to indicate the logical location of that information in a network or file system, etc. into the processing device 20 through input devices such as a keyboard 54 and/or a pointing device 56).

	As per claim 5, Herbst discloses The method of claim 4 wherein the command comprises at least one a focus task and a drill down task, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object oriented general purpose inference language, rule engine, and visual programming environment); and (see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The focus task and/or a drill down task herein is the topic, text string, icon or input selected/clicked by the user or copied from a webpage. The entity and the focus task and/or drill down task could be the same thing.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 6, Herbst discloses The method of claim 4 wherein the command includes a specification of an entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object-oriented general purpose inference language, rule engine, and visual programming environment); and (see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The entity herein is the topic, text string, icon or input selected/clicked by the user or copied from a webpage.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 7, Herbst discloses The method of claim 6 wherein the entity comprises a specific entity identified in the natural language input to the conversational interface, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object-oriented general purpose inference language, rule engine, and visual programming environment), and (see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The specific entity herein is the text string input by the user.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 8, Herbst discloses The method of claim 6 wherein the entity comprises a notional entity that is notionally identified in the natural language input to the conversational interface, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object-oriented general purpose inference language, rule engine, and visual programming environment), and (see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The notational entity herein is the topic, text string, icon or input selected/clicked by the user or copied from a webpage.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules Herbst, ¶ 0008).
	
	As per claim 9, Herbst discloses The method of claim 1 wherein the narrative analytics model and story outline includes a specification of a notional entity; wherein the translating step includes the narrative generation artificial intelligence platform determining a specific entity to which the notional entity refers based on an analysis of a data set corresponding to the data model; and which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). Thus, the icon (notional entity) can represent a topic (specific entity).
	wherein the generating step comprises the narrative generation artificial intelligence platform determining a natural language expression for referring to the specific entity corresponding to the notional entity, as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 10, Herbst discloses The method of claim 9 wherein the specific entity comprises a plurality of specific entities to which the notional entity refers, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0030 and 0032: as more than one topic label may be associated with any particular topic, as in the English language, there is more than one way to express a given concept).
Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 11, Herbst discloses The method of claim 9 further comprising: the narrative generation artificial intelligence platform providing the determined natural language expression to the natural language conversational interface, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0091 – 0095: as accepting a set of strings in and apply rules to them to produce a set of strings out. The strings coming in are requests from the user interface in response to user actions, such as clicking a button to expand a topic, or answering a question. The strings going out are commands that cause the user interface to do something, such as add a topic or ask a question).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 12, Herbst discloses The method of claim 11 further comprising: the natural language conversational interface using the provided natural language expression as a language pattern for identifying a reference in natural language input to the specific entity corresponding to the notional entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶ 0032; and Fig. 2: as a canonical text string may be identified by applying, to the input text string 202, a canonical transformation rule. The canonical transformation rule may map a plurality of forms of sentences into a single canonical form. In this way, the set of topic labels or text sentences representing a topic/concept may be transformed into a single agreed upon canonical topic label representing that concept, so that the canonical topic label may serve in place of the original topic label as the input text string 202. As a result of this transformation to canonical form, fewer rules may be needed by embodiments of the invention).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 13, Herbst discloses The method of claim 1 wherein the narrative analytics model and story outline includes a specification of a notional entity; wherein the translating step includes the narrative generation artificial intelligence platform determining a natural language expression for referring to the notional entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). Thus, the icon (notional entity) can represent a topic (specific entity) and the system then identifies the corresponding text string or topic label which will be in a natural language. Also as outlined above the system can identify the resulting contents of the edit box as the corresponding text string, which will also be in a natural language.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 14, Herbst discloses The method of claim 13 further comprising: the narrative generation artificial intelligence platform providing the determined natural language expression to the natural language conversational interface, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0091 – 0095: as accepting a set of strings in and apply rules to them to produce a set of strings out. The strings coming in are requests from the user interface in response to user actions, such as clicking a button to expand a topic, or answering a question. The strings going out are commands that cause the user interface to do something, such as add a topic or ask a question).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules Herbst, ¶ 0008).
	
	As per claim 15, Herbst discloses The method of claim 14 further comprising: the natural language conversational interface using the provided natural language expression as a language pattern for identifying a reference in natural language input to the notional entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). Thus, the icon (notional entity) can represent a topic (specific entity) and the system then identifies the corresponding text string or topic label which will be in a natural language. Also as outlined above the system can identify the resulting contents of the edit box as the corresponding text string, which will also be in a natural language.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 16, Birnbaum et al. as modified by Herbst discloses The method of claim 1 further comprising: the narrative generation artificial intelligence platform (1) deriving information from logic that the narrative generation artificial intelligence platform uses to generate natural language, as (Birnbaum et al., see e.g., Col. 4 lines 10-35; and Fig. 2: as to create a narrative story from domain data and information, the processing device 20 is provided with one or more applications that function to ingest data and information 200, derive from the data one or more features 202, propose angles for the narrative story 204, filter and prioritize the angles for the narrative story 206, select event or other situational elements for inclusion in/with the narrative story 208, select historical, forward looking, or other contextual elements for inclusion in/with the narrative story 210, retrieve external elements for inclusion in/with the narrative story 212, assemble the elements for inclusion in/with the narrative story 214, and render the narrative story 216, e.g., in a given language, at a given reading level, etc.) and (2) providing the derived information to the natural language conversational interface; and the natural language conversational interface defining a language pattern for identifying a pattern in natural language input based on the provided information, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as once the input data is ingested into the system, the system then functions 
	
	As per claim 17, Birnbaum et al. and Herbst disclose The method of claim 16 wherein the translating step includes the narrative generation artificial intelligence platform determining a natural language expression for referring to an element in a narrative story such that the natural language expression serves as the derived information; as (Birnbaum et al., see e.g., Col. 4 lines 10-35; and Fig. 2: as create a narrative story from domain data and information, the processing device 20 is provided with one or more applications that function to ingest data and information 200, derive from the data one or more features 202, propose angles for the narrative story 204, filter and prioritize the angles for the narrative story 206, select event or other situational elements for inclusion in/with the narrative story 208, select historical, forward looking, or other contextual elements for inclusion in/with the narrative story 210, retrieve external elements for inclusion in/with the narrative story 212, assemble the elements for inclusion in/with the narrative story 214, and render the narrative story  wherein the providing step comprises the narrative generation artificial intelligence platform providing the determined natural language expression to the natural language conversational interface; as (Herbst, see e.g., ¶¶ 0091 – 0095: as accepting a set of strings in and apply rules to them to produce a set of strings out. The strings coming in are requests from the user interface in response to user actions, such as clicking a button to expand a topic, or answering a question. The strings going out are commands that cause the user interface to do something, such as add a topic or ask a question) and the method further comprising the natural language conversational interface using the provided natural language expression as a language pattern for identifying a reference in natural language input to the element, as (Herbst, see e.g., ¶ 0060; and Fig. 7A: as the inference engine 510 may apply rewrite rules 704 that may reduce the topic label from a range of possible language e.g., English expressions into a smaller number of standardized language wordings for the other rules to work on).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 18, Herbst discloses The method of claim 17 wherein the element comprises an entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object-oriented general purpose inference language, rule engine, and visual programming environment. Para 31 and figure 2, teach that the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The entity herein is the text string input by the user.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 19, Herbst discloses The method of claim 18 wherein the entity comprises a notional entity, which is not explicitly disclosed by Birnbaum et al., as (Herbst, see e.g., ¶¶ 0080 – 0090; and Fig. 5: as rule language could include ILOG Rules, which is a product of ILOG Corporation, this is an object-oriented general purpose inference language, rule engine, and visual programming environment. Para 31 and figure 2, teach that the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). The notational entity herein is the topic, text string, icon or input selected/clicked by the user or copied from a webpage.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the Herbst, ¶ 0008).
	
	As per claim 20, Birnbaum et al. as modified by Herbst discloses The method of claim 16 wherein the derived information comprises information about a command corresponding to the natural language input such that the identified pattern comprises the corresponding command, as (Birnbaum et al., see e.g., Col. 3 lines 24-34: as an end-user or operator, may enter commands e.g., to customize narrative stories to an intended audience, etc. and information e.g., to key in data and/or information to be used in generating narrative stories, to indicate the logical location of that information in a network or file system, etc. into the processing device 20 through input devices such as a keyboard 54 and/or a pointing device 56).
	
	As per claim 21, Birnbaum et al. as modified by Herbst discloses The method of claim 1 wherein the natural language input comprises speech input, as (Birnbaum et al., see e.g., Col. 3 lines 24-34: as a microphone as an input device which would inherently include a speech input).
	
	As per claim 22, Birnbaum et al. as modified by Herbst discloses The method of claim 1 wherein the natural language input comprises text input, as (Birnbaum et al., see e.g., Col. 3 lines 24-34: as a keyboard as an input device which would inherently include a text input).
	
	As per claim 23, Birnbaum et al. and Herbst disclose A method comprising:
	configuring a narrative generation [artificial intelligence] platform with operating parameters from a natural language conversational interface; and as (Birnbaum et al., see e.g., Col. 4 lines 10-67; and Fig. 2: as discloses the processing device 20 is provided with one or more applications that function to ingest data and information 200. This data may be entered via a keyboard, microphone and maybe in the English language. The processing device 20 is provided with one or more applications that function to ingest data and information 200, derive from the data one or more features 202, propose angles for the narrative story 204). However, Birnbaum et al. does not explicitly detail that said narrative generation platform is an artificial intelligence based platform. This is disclosed by Herbst as (see e.g., ¶¶ 0080 – 0090; and Fig. 5: as the inference rules 512 and the inference engine 510 may have components similar to expert systems, online chat-bots, dynamic content generators, and other computer applications that may use available facts or data to produce conclusions and may control the behavior of software. The preferred rule language combines features from widely available expert system shells, Artificial Intelligence languages, chat-bot scripting languages, production rule systems, rewrite grammars, decision support languages, business rule software and use of AIML or artificial intelligence markup language).
	the narrative generation artificial intelligence platform generating a narrative story based on the operating parameters, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as further discloses the particular derived features 402 that are to be used to help identify aspects of a domain situation that may be desirable to 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 24, Birnbaum et al. as modified by Herbst discloses The method of claim 23 further comprising: repeating the method steps in an interactive mode to generate multiple narrative stories from different inputs of operating parameters via the natural language conversational interface, as (Birnbaum et al., see e.g., Col. 5 lines 5-45; and Fig. 4: as discloses that once the input data is ingested into the system, the system then functions to compute derived features for the input data).
	
	As per claim 25, the claim is rejected under the same premise as claim 3.
	
	As per claim 26, the claim is rejected under the same premise as claim 4.
	
	As per claim 27, the claim is rejected under the same premise as claim 5.
	
	As per claim 28, the claim is rejected under the same premise as claim 6.

	As per claim 29, the claim is rejected under the same premise as claim 7.
	
	As per claim 30, the claim is rejected under the same premise as claim 8.
	
	As per claim 31, the claim is rejected under the same premise as claim 16.
	
	As per claim 32, the claim is rejected under the same premise as claim 17.
	
	As per claim 33, the claim is rejected under the same premise as claim 18.
	
	As per claim 34, the claim is rejected under the same premise as claim 19.
	
	As per claim 35, Herbst discloses the limitations which are not explicitly disclosed by Birnbaum et al., as The method of claim 34 wherein the generating step further comprises the narrative generation artificial intelligence platform (1) determining a specific entity to which the notional entity refers based on an analysis of a data set corresponding to the data model, as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking  and (2) determining a natural language expression for referring to the specific entity corresponding to the notional entity, and as (Herbst, see e.g., ¶ 0031; and Fig. 2: as the user may select the input text string 202 by selecting or clicking on a visual representation of the text string 202. The user may select an icon which represents the topic in response to which the system 200 identifies the corresponding text string 202 or topic label. The user may also copy text from a web page and paste it into an edit box, in response to which the system 200 identifies the resulting contents of the edit box as the corresponding text string 202). Thus, the icon (notional entity) can represent a topic (specific entity) and the system then identifies the corresponding text string or topic label which will be in a natural language. Also as outlined above the system can identify the resulting contents of the edit box as the corresponding text string, which will also be in a natural language.
	wherein the method further comprises (1) the narrative generation artificial intelligence platform providing the determined natural language expression for referring to the specific entity corresponding to the notional entity to the natural language conversational interface, as (Herbst, see e.g., ¶ 0032; and Fig. 2: as a canonical text string may be identified by applying, to the input text string 202, a canonical transformation rule. The canonical transformation rule may map a plurality of  and (2) the natural language conversational interface using the provided natural language expression for referring to the specific entity corresponding to the notional entity as a language pattern for identifying a reference in the natural language input to the specific entity, as (Herbst, see e.g., ¶ 0060; and Fig. 7A: as the inference engine 510 may apply rewrite rules 704 that may reduce the topic label from a range of possible language e.g., English expressions into a smaller number of standardized language wordings for the other rules to work on).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the artificial intelligence technique as taught by Herbst into the narration generation system of Birnbaum et al. with a reasonable expectation of success. The motivation for incorporating the artificial intelligence technique of Herbst into the narration generation system of Birnbaum et al. would be to provide an ability to use text patterns within rules to generate specific, relevant suggestions from specific topics based solely on the presence of words, phrases, and sentence structure, irrespective of the subject matter being explored (Herbst, ¶ 0008).
	
	As per claim 36, the claim is rejected under the same premise as claim 20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/5/2021